

116 S4100 IS: Supporting Children with Disabilities During COVID–19 Act
U.S. Senate
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4100IN THE SENATE OF THE UNITED STATESJune 29, 2020Mr. Murphy (for himself, Ms. Hassan, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support children with disabilities during the COVID–19 pandemic.1.Short titleThis Act may be cited as the Supporting Children with Disabilities During COVID–19 Act.2.FindingsCongress finds the following:(1)A free appropriate public education is a fundamental educational right of all children with disabilities, guaranteed by the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) and the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).(2)More than 7,000,000 school-aged children with disabilities, approximately 13 percent of the total student enrollment, are currently entitled to individualized education and related services mandated by the Individuals with Disabilities Education Act. (3)Nearly 500,000 infants and toddlers, as well as their families, receive supports and services under the Individuals with Disabilities Education Act and these early interventions have been proven to improve education outcomes. (4)Under the Individuals with Disabilities Education Act, schools and lead agencies responsible for the administration of funds under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) (referred to in this Act as lead agencies) are required to provide early intervention, special education, and related services to children with disabilities, an obligation that requires services outlined in a child’s individualized family service plan (referred to as an IFSP) or individualized education program (referred to as an IEP).(5)Children with disabilities have been disproportionately impacted by the disruptions to education resulting from the COVID–19 pandemic, with many children with disabilities needing additional supports and services to meet their IEP and IFSP goals as the delivery of education and services has shifted from in-person to remote formats.(6)Local educational agencies and lead agencies face extra costs associated with adjusting services and continuing to provide a free, appropriate public education while children with disabilities are receiving services through distance learning and remote service delivery. (7)Schools are facing unprecedented budget challenges due to the rising costs of responding to COVID–19, coupled with State and local revenue shortfalls.(8)To ensure that schools and lead agencies continue to meet the needs of children with disabilities and their families, including providing trained and certified special educators and education support specialists, emergency supplemental funding is needed under the Individuals with Disabilities Education Act. (9)Emergency supplemental funding is also needed under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.) because services provided under that Act help ensure that students with disabilities have the technology they need to access equal educational opportunities. 3.Supplemental appropriations(a)In generalThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021:(1)$11,000,000,000 for grants to States under section 611 of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.). (2)For early childhood education programs—(A)$400,000,000 for preschool grants under section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419); and(B)$500,000,000 for programs for infants and toddlers under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.).(3)$300,000,000 for personnel development under section 662 of the Individuals with Disabilities Education Act (20 U.S.C. 1462).(4)$55,000,000 for the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.).(b)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(c)Applicability of all terms and conditionsAll terms and conditions that apply to a program under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.), as the case may be, shall apply with respect to support provided for the program through funds made available under subsection (a).(d)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose. 4.Reporting(a)IDEA funds(1)In generalRecipients of funds made available under this Act for activities authorized under the Individuals with Disabilities Education Act shall separately account for, and report on, how such funds are spent in accordance with this section.(2)LEAsNot later than 1 year after the distribution of funds under this Act, local educational agencies shall report the use of funds appropriated in this Act to their respective State educational agencies. (3)SEAsNot later than 1 year after the distribution of funds under this Act, State educational agencies shall produce a publicly available report that contains information about such spending by each local educational agency in the State and aggregate spending of local educational agencies in the State by allowable uses under Individuals with Disabilities Education Act. Each State educational agency shall make that report available in an accessible manner on the website of the State educational agency and submit the report to the Secretary of Education.(4)Lead agencyNot later than 1 year after the distribution of funds under this Act, each lead agency responsible for the administration of funds provided under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) shall prepare and submit to the Secretary of Education a report that contains information about how the lead agency spent funds appropriated under this Act.(5)Secretary of EducationThe Secretary of Education shall release a nationally representative report on expenditures under this Act and send such report to the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Appropriations and the Committee on Education and Labor of the House of Representatives. Not later than 1 year after the distribution of funds under this Act, the Secretary of Education’s report shall be placed on the Department of Education’s website in an accessible format.(b)Assistive Technology Act of 1998(1)In generalRecipients of funds made available under this Act for activities authorized under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.) shall separately account for, and report on, how such funds are spent in accordance with this subsection.(2)Secretary of Health and Human ServicesNot later than 1 year after the distribution of funds under this Act, the Secretary of Health and Human Services shall release a nationally representative report on expenditures made available under this Act for activities authorized under the Assistive Technology Act of 1998.